[Cite as State v. Collins, 2011-Ohio-3241.]




          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 95415



                                     STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                 LORENZO COLLINS
                                                       DEFENDANT-APPELLANT

                            JUDGMENT:
                AFFIRMED IN PART, REVERSED IN PART,
                 AND REMANDED FOR RESENTENCING


                                Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CR-482881

                 BEFORE:             Blackmon, P.J., Stewart, J., and Celebrezze, J.

                RELEASED AND JOURNALIZED:                      June 30, 2011
                                     2
ATTORNEY FOR APPELLANT

Ruth R. Fischbein-Cohen
3552 Severn Road
Suite 613
Cleveland Heights, Ohio 44118


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Pinkey S. Carr
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, P.J.:

      {¶ 1} Appellant Lorenzo Collins (“Collins”) appeals his convictions for

felony murder, aggravated arson, and arson and assigns six errors for our

review.1

      {¶ 2} Having reviewed the record and pertinent law, we affirm Collins’s

convictions. The apposite facts follow.


      See appendix.
      1
                                        3
      {¶ 3} This appeal concerns Collins’s second trial.           As a result of

Collins’s first appeal, this court found prejudicial error in comments made by

the trial court and remanded the matter for a new trial. State v. Collins,

Cuyahoga App. No. 89808, 2008-Ohio-3016. The new trial proceeded on the

ten counts of which Collins was found guilty in the first trial. These counts

included: four counts of felony murder, five counts of aggravated arson, and

one count of arson.2

      {¶ 4} A jury trial commenced on May 5, 2010.         The testimony revealed

that on April 4, 2006, sometime before 4:40 a.m., a fire broke out in an

apartment building located at 1554 East 105th Street in Cleveland, Ohio.

Four children, siblings under the age of 13, died of asphyxiation. Several

people escaped from the burning building, including the children’s two-year

old sibling and mother, Raquel Stewart Hayes (“Hayes”). The evidence also

showed that a 1999 two-door gold Monte Carlo parked several blocks away

was set on fire.

      {¶ 5} Detective Kerry Good of the Cleveland Fire Investigation Unit

testified that the fire department was alerted to the fire around 4:40 a.m.

The fire began on the second floor in the front entrance of an apartment


      2
       After the first trial, the jury found Collins was not guilty of four counts of
aggravated murder with the specifications of felony murder and victim under 13
years of age. Instead, the jury found him guilty of the lesser included offense of
felony murder along with aggravated arson and arson.
                                       4
owned by JR Grant.       A flammable/combustible liquid had been poured in

front of Grant’s apartment, down the hallway, and partway down the stairs

toward the entrance of the building. The liquid was then ignited with an

open flame, starting the fire that killed the four children who lived on the

third floor above Grant’s apartment. Samples taken from the floor area tested

positive for gasoline.

       {¶ 6} Jamal Woods, a.k.a. January (“Woods”), testified that he and

Collins did not get along because Woods had a relationship with Collins’s

girlfriend, Aneesa Williams (“Williams”), while Collins was in prison. When

Collins was released from prison and discovered the relationship, he came to

JR Grant’s apartment and told Grant to tell Woods that he was looking for

him. Woods did not live with Grant but admitted he sold drugs “six days a

week” from Grant’s apartment. From then on, Collins and Woods engaged in

various verbal altercations.

       {¶ 7} Several days before the fire, Woods was in the apartment and

observed Collins drive by the apartment building a few times in a blue Saab.

Woods told Grant he thought there was going to be trouble. That was the

last time he saw Collins prior to the fire.

       {¶ 8} On the day of the fire, Woods was in Grant’s apartment until 2:00

a.m.   He then received a ride home from his friend, Alfred Cole.       After

dropping Woods home, Cole proceeded to Winston’s Bar located at East 131st
                                       5
and Miles to pick up Williams, who was a bartender there. Cole left without

Williams because Collins, who was at the bar, told him that he would be

driving her home.

      {¶ 9} Williams testified that as a result of her relationship with Collins

she had three children. She stated that she and Collins were sent to jail for

drugs.   When they were released from jail, they discovered all of their

belongings had been stolen from their apartment. She and Collins believed

their neighbor had taken the property. However, when they confronted the

neighbor, he denied taking anything. The neighbor drove the 2005 Monte

Carlo that was set on fire the night of the apartment building fire.

      {¶ 10} Collins was later returned to jail for a probation violation.   While

Collins was in jail, Williams began a relationship with Woods. Collins was

released from prison in October 2005 and discovered the relationship. Collins

threatened to take the children from Williams, but never acted on it. On the

morning of the fire, Collins had come to the bar around 2:00 a.m. and told her

he wanted her to come back home. She refused. After he left the bar, he

repeatedly called Williams, but she refused to talk to him.            Later that

morning, she heard about the fire at the apartment building.

      {¶ 11} Hearing he was a suspect in the fire, Collins voluntarily came to

the police station where he gave a statement denying being involved. He

claimed that he had been home with his girlfriend, Michelle Brown, until she
                                     6
left at midnight, at which time he went to sleep. A review of Collins’s cell

phone records showed that he had made several calls from different locations

in Cleveland, during and after the time of the fire, which contradicted his

statement that he was home the entire night. The calls were made to the

phone of the girlfriend of co-defendant Collin Bennett. The calls commenced

around 2:30 a.m. from the area of the bar where Williams worked. Calls

were also made between 3:30 a.m. and 4:30 a.m. in the vicinity of the

apartment building. Video surveillance cameras also captured the image of

two black males at approximately 3:14 a.m., approach the front of the

apartment building. One of the men was carrying a jug that looked like an

antifreeze jug. The video was of poor quality so it was impossible to identify

the men.

      {¶ 12} On June 13, 2006, co-defendant Bennett gave a voluntary

statement to police in which he stated that he had been with Collins the night

of the fire. When the police showed him the video, Bennett began to cry and

identified himself and Collins as the men in the video.      At trial, Bennett

admitted that he and Collins drove to a gas station to purchase beer. When

Bennett exited the store, he observed Collins filling an antifreeze jug with

gasoline and place it on the back seat floor. Later that night they pulled into

a parking lot located near the apartment building. Collins exited the vehicle

and retrieved the jug of gas and told Bennett to walk with him. Bennett
                                      7
than observed Collins enter the building carrying the jug and run out of the

building a short time later.    They then drove      to East 114th Street and

Ashbury, where Bennett saw Collins pour gasoline on the Monte Carlo and

set it on fire. A few days after the fire, Collins approached Bennett and told

him to keep his mouth shut.

      {¶ 13} The jury found Collins guilty on all counts; the trial court

sentenced him to an aggregate sentence of 111.5 years in prison, plus a total

fine of $18,000.

                          Denial of Motion to Suppress

      {¶ 14} In his first assigned error, Collins argues the trial court erred by

denying his motion to suppress the evidence of gasoline found on the back

seat mats of the blue Saab.

      {¶ 15} Appellate review of a suppression ruling involves mixed questions

of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71. When ruling on a motion to suppress, the trial court serves as the

trier of fact and is the primary judge of the credibility of the witnesses and

the weight of the evidence. State v. Fanning (1982), 1 Ohio St.3d 19, 20, 437

N.E.2d 583. An appellate court must accept the trial court’s findings of fact as

true if they are supported by competent and credible evidence. Burnside.

The appellate court must then determine, without any deference to the trial

court, whether the facts satisfy the applicable legal standard. Id.
                                      8
      {¶ 16} Collins was seen in a blue Saab on the night of the fire.       When

Collins’s sister, Latoya, came to the police station in the blue Saab, the police

ran the license plate. The information obtained indicated that Veronica May

was the owner of the vehicle, not Collins. After Collins was arrested, the

police impounded the vehicle and, after obtaining a warrant, tested it for

traces of gasoline. The car’s back seat mats tested positive for gasoline.

      {¶ 17} Generally, non-owners of a vehicle do not have standing to object

to the search and seizure of the vehicle. Rakas v. Illinois (1978), 439 U.S.

128, 134, 99 S.Ct. 421, 58 L.Ed.2d 387. The Ohio Supreme Court, however,

has recognized that a driver of an automobile who demonstrates that he has

the owner’s permission to use the vehicle has a reasonable expectation of

privacy in the vehicle and standing to challenge its stop and search. State v.

Carter (1994), 69 Ohio St.3d 57, 62, 1994-Ohio-343, 630 N.E.2d 355. At the

suppression hearing, Collins testified that he had the owner’s permission to

use the vehicle. However, he did not have exclusive use of the car as several

people in the neighborhood used the car. Regardless, the search was not

unlawful because the officers did not search the vehicle until after they had

obtained a search warrant.

      {¶ 18} Thus, the only basis for challenging the search of the vehicle was

the seizure of the vehicle prior to the search. While Collins contended at the

suppression hearing that the car was parked in his driveway when it was
                                      9
towed, in his suppression motion he stated the car was parked on the public

street.   Regardless of where the car was located when it was towed, the

officers had probable cause to seize the vehicle. Probable cause exists when

there is a “fair probability that contraband or evidence of a crime will be

found in a particular place.” Illinois v. Gates (1983), 462 U.S. 213, 238, 103

S.Ct. 2317, 76 L.Ed.2d 527. If there is probable cause to search a motor

vehicle, it is reasonable under the Fourth Amendment for police to either

seize the vehicle and hold it before presenting the probable cause issue to a

magistrate or to carry out an immediate warrantless search. Chambers v.

Maroney (1970), 399 U.S. 42, 52, 90 S.Ct. 1975, 26 L.Ed.2d 419. Prior to

seizing the car, the officers had arrested Collins for setting the fire. They

had also been told by several people that Collins was driving the blue Saab

around the time of the fire.     This knowledge was sufficient to warrant a

belief that the vehicle contained evidence of Collins’s involvement in the

crime.

      {¶ 19} Moreover, obtaining a warrant prior to seizing the vehicle would

create delay. Given the fact the car could easily be moved and any evidence

contained within destroyed, it was prudent for the officers to seize the vehicle.

Chambers v. Maroney (1970), 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419.

The officers minimized the intrusion by waiting to search the car until after a
                                     10
search warrant was obtained. Accordingly, Collins’s first assigned error is

overruled.

                         Co-Defendant Testimony Instruction

      {¶ 20} In his second assigned error, Collins argues that the trial court

erred by failing to instruct the jury as to the value of a co-defendant’s

testimony as required pursuant to R.C. 2923.03(D).

      {¶ 21} Our review of the record indicates the trial court gave the

following instruction:

      “An accomplice is someone who purposely assists another
      in the commission of a crime.    Whether he was an
      accomplice and the weight to give his testimony are
      matters for you to determine from all of the facts and
      circumstances in the case.

      “The testimony of an accomplice that is supported by
      other evidence does not become inadmissible because of
      his complicity, his moral turpitude or self-interest, but the
      admitted or claimed complicity of a witness may affect his
      credibility and make his testimony subject to grave
      suspicion and require that you weigh it with great
      caution.

      “So as with every other witness, it is for you, as jurors, in

      light of all the facts and circumstances presented, to

      determine any value of the weight of the witness and

      evaluate the witness and just determine what weight to

      give to his credibility.”
                                    11
      {¶ 22} This instruction is nearly identical to the language in R.C.

2923.03(D).    Thus, the trial court properly instructed the jury as to the

accomplice testimony.     Accordingly, Collins’s second assigned error is

overruled.

                        Manifest Weight of the Evidence

      {¶ 23} In his third assigned error, Collins argues that his convictions

were against the manifest weight of the evidence.

      {¶ 24} In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865

N.E.2d 1264,

      {¶ 25} the Ohio Supreme Court addressed the standard of review for a

criminal manifest weight challenge, as follows:

      “The criminal manifest-weight-of-the-evidence standard

      was explained in State v. Thompkins (1997), 78 Ohio St.3d

      380, 678 N.E.2d 541. In Thompkins, the court distinguished

      between sufficiency of the evidence and manifest weight

      of the evidence, finding that these concepts differ both

      qualitatively and quantitatively. Id. at 386, 678 N.E.2d 541.

      The court held that sufficiency of the evidence is a test of

      adequacy as to whether the evidence is legally sufficient

      to support a verdict as a matter of law, but weight of the

      evidence addresses the evidence’s effect of inducing belief.
                                     12
      Id. at 386-387, 678 N.E.2d 541. In other words, a reviewing

      court asks whose evidence is more persuasive --- the

      state’s or the defendant’s? We went on to hold that

      although there may be sufficient evidence to support a

      judgment, it could nevertheless be against the manifest

      weight of the evidence. Id. at 387, 678 N.E.2d 541. ‘When a

      court of appeals reverses a judgment of a trial court on the

      basis that the verdict is against the weight of the evidence,

      the appellate court sits as a ‘thirteenth juror’ and

      disagrees with the factfinder’s resolution of the conflicting

      testimony.’ Id. at 387, 678 N.E.2d 541, citing Tibbs v.

      Florida (1982), 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d

      652.”

      {¶ 26} However,   an appellate court may not merely substitute its view

for that of the jury, but must find that the jury, in resolving conflicts in the

evidence, clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered. State v.

Thompkins, supra at 387. Accordingly, reversal on manifest weight grounds

is reserved for “the exceptional case in which the evidence weighs heavily

against the conviction.”   State v. DeHass (1967), 10 Ohio St.2d 230, 227

N.E.2d 212.
                                     13
      {¶ 27} Collins argues his convictions are against the manifest weight of

the evidence because Woods, Williams, and Bennett had a motive to lie.

Thus, Collins is not arguing the testimony was contradictory, but that it was

not credible. We defer to the jury as to whether the witnesses were credible

because the jury is best able to weigh the evidence and judge the credibility of

witnesses by viewing the demeanor, voice inflections, and gestures of the

witnesses testifying. See Seasons Coal Co. v. Cleveland (1994), 10 Ohio St.3d

77, 80, 461 N.E.2d 1273; DeHass, at 231. We conclude there is no reason to

veer from this deference.

      {¶ 28} Collins argues that Woods’s testimony that Collins set the fire

because he was jealous of Woods’s relationship with Williams was not

believable because Woods did not live at the apartment building.             He

contends that if he really wanted to hurt Woods, it would make more sense

that he would set fire to Woods’s house in Richmond Heights.          However,

Woods also testified that he sold drugs out of the apartment six days a week.

In fact, the morning of the fire, Woods did not leave the apartment until

approximately 2:00 a.m.     There was also no evidence that Collins knew

where Woods lived. Even Williams had never been to Collins’s home because

he lived with another woman.

      {¶ 29} Collins also argues the fact that Woods was on the scene of the

fire while the firemen were still putting out the fire indicated he was nearby
                                     14
when the fire started. However, Woods testified that he did not come to the

scene until around noon after hearing about the fire on the news. When he

arrived, detectives and fire investigators were still on the scene. Thus, he

was not in the vicinity of the building at the time the fire started. Moreover,

Woods had no motive to burn the apartment where his friend JR Grant lived

and where he conducted his drug trafficking business.

      {¶ 30} Collins argues that his ex-girlfriend Aneesa Williams had a

motive to lie because she was in a custody battle with Collins regarding their

children. However, as Williams stated, it had not evolved into a legal battle in

the courts. Also, the jury was well aware of the couples’ disagreement

regarding custody. Moreover, Williams did not state that Collins started the

fire. She simply testified that Collins became angry with her around 2:30

a.m. when she told him she would not return home with him. Her testimony

was supported by Collins’s cell phone records that showed he was in the area

of the bar at that time.

      {¶ 31} Collins argues the testimony of his co-defendant Collin Bennett

was unreliable because he received a favorable plea bargain in exchange for

his testimony. The jury was fully aware of the terms of his plea bargain with

the state. Thus, it was within their province to decide whether Bennett was

believable.   Moreover, Bennett’s testimony was supported by Collins’s cell

phone records showing he was in the vicinity of the apartment building.
                                     15
Traces of gasoline were also found on the back floor mats of his car, and the

video showed a man carrying an antifreeze jug walking towards the

apartment building, just as Bennett had testified.

      {¶ 32} Finally, Collins argues the most credible evidence was provided

by Eugene Stewart, the owner of Winston’s, who stated that Collins left the

bar around 3:30 a.m. This would place Collins about 30 minutes away from

the fire, which would not give him enough time to get to the apartment to set

the fire.   However, as Lieutenant Luge testified, the clocks were moved

forward one hour for daylight savings time. Thus, it is possible Stewart did

not take this into account in providing the time he saw Collins. Additionally,

Collins’s cell phone records contradicted his claim that he was home the

entire night and placed him at Winston’s Bar at 2:34 a.m. His cell phone

records also placed him in the area of Ambleside Avenue, less than two miles

from the crime scene, at 3:03 a.m. Records also indicated he was in the area of

the crime scene between 3:30 and 4:30 a.m.           Accordingly, Collins’s third

assigned error is overruled.

                    Involuntary Manslaughter Instruction

      {¶ 33} In this fourth assigned error, Collins argues that the trial court

erred by    failing to instruct the jury on the lesser-included offense of

involuntary manslaughter.
                                       16
      {¶ 34} We note that counsel failed to object to the trial court’s failure to

instruct on involuntary manslaughter; therefore, he has waived all errors

except plain error regarding the instructions. Crim.R. 52(B). Plain error as

to jury instructions is proven when the outcome of the trial would have been

different but for the alleged error.    State v. Campbell, 69 Ohio St.3d 38,

1994-Ohio-492, 630 N.E.2d 339. We conclude plain error did not occur.

      {¶ 35} A charge on a lesser included offense is only required where the

evidence presented at trial would reasonably support both an acquittal on the

crime charged and a conviction upon the lesser included offense. State v.

Thomas (1988), 40 Ohio St.3d 213, 533 N.E.2d 286, paragraph two of the

syllabus.    Collins   is   correct   that    involuntary   manslaughter    is   a

lesser-included offense to felony murder. State v. Lynch, 98 Ohio St.3d 514,

2003-Ohio-2284, 787 N.E.2d 1185, ¶79.          However, the evidence does not

support a charge on involuntary manslaughter because the evidence did not

support an acquittal as to the felony murder charges.

      {¶ 36} Collins contends an instruction on involuntary manslaughter

should have been given because he did not intend to kill the four victims.

However, specific intent is not necessary for felony murder.        Instead, the

issue is whether the defendant had the requisite mental state for the

underlying offense.      State v. Goldsmith, Cuyahoga App. No. 90617,

2008-Ohio-5990.
                                      17
      {¶ 37} Pursuant to R.C. 2903.02(B),     felony murder proscribes causing

the death of another as a proximate result of committing an offense of

violence that is a felony of the first or second degree. The predicate offense

of violence to Collins’s felony-murder charge was aggravated arson under R.C.

2909.02(A)(1), which is a first degree felony. R.C. 2909.02(A)(1) prohibits

“knowingly * * * creating a substantial risk of serious physical harm to any

person other than the offender.” Pursuant to R.C. 2901.22(B), a person acts

knowingly, “when he is aware that his conduct will probably cause a certain

result or will probably be of a certain nature.”

      {¶ 38} Collins’s act of pouring gasoline inside the inhabited apartment

building and then igniting it with an open flame certainly created the

substantial risk of physical harm required to support the felony murder

conviction.   To argue that Collins was not aware that his conduct would

cause serious physical harm defies reason. Thus, because Collins’s actions

satisfied the requisite intent for felony murder, there would be no basis for

acquitting Collins of the greater offense of felony murder in favor of

convicting him for the lesser-included offense of involuntary manslaughter.

Accordingly, Collins was not prejudice by the trial court’s failure to instruct

on involuntary manslaughter. Collins’s fourth assigned error is overruled.

                         Reckless Homicide Instruction
                                      18
      {¶ 39} In his fifth assigned error, Collins argues the trial court should

have instructed the jury on the lesser-included offense of reckless homicide.

Defense counsel requested at trial that the court instruct on reckless

homicide because the four children were not the intended victims and the fire

was lit with “heedless indifference to the consequences.” Collins also argues

the fact that some people in the building escaped the fire supported the

reckless homicide charge.

      {¶ 40} We agree that reckless homicide is a lesser included offense of

felony murder. State v. Watson, Cuyahoga App. No. 87281, 2006-Ohio-5738;

State v. Hunter, Cuyahoga App. No. 86048, 2006-Ohio-20; State v. Jones,

Cuyahoga App. No. 80737, 2002-Ohio-6045. However, the trial court did not

err by refusing to give the instruction.

      {¶ 41} The difference between felony murder and reckless homicide is in

the requisite mens rea. As noted earlier, one acts knowingly, regardless of

purpose, when he is aware that his conduct will probably cause a certain

result or will probably be of a certain nature.         A person acts recklessly,

however, when, with heedless indifference to the consequences, he perversely

disregards a known risk that his conduct is likely to cause a certain result or

is likely to be of a certain nature. R.C. 2901.22(C).

      {¶ 42} The evidence showed that Collins set the apartment building on

fire out of revenge because Woods stole his girlfriend while Collins was in
                                     19
prison. The act of pouring the gasoline on the second floor and down the

front stairs to prevent escape showed Collins was intent on killing Woods.

Although he may not have intended to kill the children, his act of preventing

an escape down the stairs showed he was aware his conduct would be lethal.

The fact that people were able to escape by jumping out windows does not

impact Collins’s mental state because the fact he did not kill everyone in the

building does not show he lacked an intent to cause substantial physical

harm. Thus, because the evidence did not support an acquittal as to the

felony murder charges, the trial court did not err by refusing to instruct on

reckless homicide. Accordingly, Collin’s fifth assigned error is overruled.

                                  Allied Offenses

      {¶ 43} In his sixth assigned error, Collins argues the trial court erred by

imposing consecutive sentences for the felony murder and aggravated arson

counts because they are allied offenses.        The state concedes that the

aggravated arson charges merge into the felony murder charges pursuant to

the Ohio Supreme Court decision in State v. Johnson, 128 Ohio St.3d 153,

2010-Ohio-6314, 942 N.E.2d 1061.

      {¶ 44} We note that while the aggravated arson and felony murder

counts merge, the separate counts as to each victim remain.            Although

Collins set one fire, he created a substantial risk of harm or injury to four

children. See State v. Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304, 776 N.E.2d
                                      20
26, ¶48 (rejecting defendant’s argument that he set only one fire and

therefore committed only one arson; court held that defendant committed six

counts of aggravated arson because defendant knowingly set a fire that

created a substantial risk of serious harm or injury to six people).

      {¶ 45} In light of the state’s concession and the recent Ohio Supreme

Court decision in Johnson, we sustain this argument and remand the case to

the trial court to allow the state to elect which allied offense to pursue at

resentencing. State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d

182, paragraph one of the syllabus; State v. Pate, Cuyahoga App. No. 94876,

2011-Ohio-1692;     State   v.   Bauldwin,     Cuyahoga     App.   No.    94876,

2011-Ohio-1066.

      Judgment affirmed in part, reversed in part, and case remanded for

further proceedings consistent with this opinion.

      It is ordered that the parties share equally their costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.
                                21




PATRICIA ANN BLACKMON, PRESIDING JUDGE

MELODY J. STEWART, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR
                           APPENDIX

Assignments of Error

     “I. The court erred by denying Lorenzo Collins’ motion to
     suppress the fruit garnered from the search of the Saab, as
     the search was illegal.”

     “II. The court erred in neglecting to charge the jury with
     the necessary instruction relative to the value of the
     testimony of the co-defendant, Collins Bennett.”

     “III. The jury decided this matter against the manifest
     weight of the evidence thereby creating a manifest
     miscarriage of justice.”

     “IV. The court erred by not instructing the jury on
     involuntary manslaughter.”

     “V. The court erred by not instructing the jury on
     reckless homicide.”

     “VI. The trial court erred when it sentenced appellant to
     separate consecutive sentences when the alleged multiple
     counts all arose out of one act and one animus.”